ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_03_EN.txt. 65




                  DECLARATION OF JUDGE AD HOC KRESS



  Standard of plausibility — Genocidal intent — Protected group under the
Genocide Convention.

   1. I have voted in favour of all points contained in operative para-
graph 86 of the Order. I also concur with the essence of the Court’s rea-
soning. I only wish to add a few observations regarding the plausibility
standard, and, in particular, regarding its connection with the questions
of genocidal intent and protected groups under the Genocide Conven-
tion.
   2. It would seem that the plausibility of the rights claimed as a prereq-
uisite for the indication of provisional measures is by now quite ﬁrmly
anchored in the Court’s jurisprudence. At the same time, it would seem
that questions remain open regarding the precise scope of the requirement
and that it remains a challenge to describe the Court’s standard of plau-
sibility with precision 1.
   3. The partial rejection of plausibility of the rights claimed in the
Ukraine v. Russian Federation case (Application of the International Con-
vention for the Suppression of the Financing of Terrorism and of the Inter-
national Convention on the Elimination of All Forms of Racial
Discrimination (Ukraine v. Russian Federation), Provisional Measures,
Order of 19 April 2017, I.C.J. Reports 2017, pp. 131-132, para. 75) has
given rise to the interpretation that the Court has widened the scope of
the plausibility requirement so that it includes, at least partially, the plau-
sibility of breach of rights 2. Additionally, there is the question whether
the Court’s Order in that case may have set a comparatively demanding
standard of plausibility with respect to the mental elements of crimes in
question (see, in particular, the separate opinion of Judge Owada
in the aforementioned Order, ibid., pp. 147-148, paras. 21-23). It is against
this background, that Myanmar, in the current proceedings, has
placed special emphasis on the Ukraine v. Russian Federation case in
order to make the argument that the standard of plausibility extended
to the requirement of genocidal intent and that this standard was
not met (CR 2019/19, pp. 24-25, paras. 9-11 (Schabas)). As part of
this argument, Myanmar further advanced the view that in “a case
like this involving allegations of exceptional gravity” the Court
     1
     For a useful recent analysis, see Cameron Miles, “Provisional Measures and the ‘New’
Plausibility in the Jurisprudence of the International Court of Justice”, British Yearbook of
International Law (2018, forthcoming), available at https://doi.org/10.1093/bybil/bry011.
     2   Ibid., pp. 32-39 (provisional pagination).

66

66      application of the genocide convention (decl. kress)

should apply a “stricter plausibility standard” (CR 2019/19, p. 25, para. 13
(Schabas)).
   4. In paragraph 56 of the Order, the Court rejects the idea of such a
more stringent standard. I agree and wish to add that, rather than saying,
as Myanmar has done, that a strict standard to be applied at the merits
stage in case of exceptionally grave allegations, must apply “a fortiori”
“at the provisional measures phase” (ibid.), one might wonder whether
the distinct — that is, the protective — function of provisional measures
does not point in the opposite direction, precisely because fundamental
values are at stake.

   5. Irrespective of this last consideration, it is apparent from para-
graph 56 of the Order, read in its immediate context, that the Court has
applied a low plausibility standard with respect to the question of geno-
cidal intent. Whatever the correct interpretation of the standard applied
in the Court’s Order in the Ukraine v. Russian Federation case might be,
the Court, in the present case, has not proceeded to anything close to a
detailed examination of the question of genocidal intent. In that respect it
seems worth recalling that, in the separate opinion he appended to the
Pulp Mills case, Judge Abraham distinguished between fumus boni juris
and fumus non mali juris (Pulp Mills on the River Uruguay (Argentina v.
Uruguay), Provisional Measures, Order of 13 July 2006, I.C.J. Reports
2006, pp. 140-141, para. 10). In my view, it is the latter formulation that
captures far better the approach taken by the Court in this Order with
respect to the question of genocidal intent. Drawing a distinction between
the words “boni” and “non mali” may be a “subtlety”, as Judge Abraham
suggested in his separate opinion. But in the present case at least, it would
be an important subtlety. I make this observation also because, even on
the basis of the low standard applied by the Court in this case, it is not
entirely without hesitation that I have come to the conclusion that the
materials provided by The Gambia so far are suﬃcient to enable the
Court to conclude that the plausibility test was met with respect to the
question of genocidal intent.


   6. While the exceptional gravity of the violations alleged in this case
does not justify the application of a stringent standard of plausibility as a
prerequisite for the indication of provisional measures, the same excep-
tional gravity does justify, and perhaps even calls for emphasizing that
this Order’s ﬁnding on plausibility in no way whatsoever prejudges the
merits.
   7. This is as true for the question of genocidal intent as it is for the
question whether the Rohingya in Myanmar constitute a protected group
under the Genocide Convention. The Order alludes to this issue in one
single sentence in paragraph 52. Here, the Court states that “the Rohingya
appear to constitute a protected group within the meaning of Article II of
the Genocide Convention”. I would have preferred seeing the Court

67

67     application of the genocide convention (decl. kress)

express more clearly than by the mere use of the word “appear” that, with
respect to the question of protected groups under the Genocide Conven-
tion, it cannot go beyond the point of plausibility at this stage of the
proceedings. This preference is based, not least, on the fact that the ques-
tion of protected groups under the Genocide Convention did not receive
closer attention during the proceedings.


                                                 (Signed) Claus Kress.




68

